OPINION — AG — ** TRANSFER OF FUNDS — HOUSE BILL ** IT IS 'NOT' THE DUTY OF THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION, UNDER SECT. 5 OF HOUSE BILL NO. 821, NOR IT IS AUTHORIZED THEREBY TO " TRANSFER TEN THOUSAND DOLLARS ($10,000) EACH YEAR " FROM THE FUNDS OF SAID COMMISSION TO SAID " EDITORIAL AND PUBLICATION BOARD ", FOR IT TO EXPEND AS PROVIDED FOR IN SAID BILL. (ACCOUNTS, SEPARATE ACCOUNTS, LICENSE, LICENSE FEES, PROPERTY) CITE: 29 O.S. 126 [29-126], ARTICLE X, SECTION 19, ARTICLE XXVI, SECTION 4 (FRED HANSEN)